                                            __________________________________



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY
U.S. v. CORPREW                                          Crim No. 18-cr-41 (SDW)

                                    PETITION  FOR
                         WRIT       OF  HABEAS  CORPUS

1.   ALYDE CORPREW, SBI 807255D, now confined at Essex County Correctional Facility.

2. Said individual will be required at U.S. District Court, before the Honorable Susan D.
Wigenton, District Judge in Newark, New Jersey, on Wednesday, September 18, 2019 at
11:00am for sentencing in the above captioned case. A writ of habeas corpus should issue for
that purpose.

DATED:        September 13, 2019
              Newark, NJ
                                            SAMMI MALEK
                                            ASSISTANT U.S. A


Let the Wr    sue.

DATED.                      2019



                         WRIT       OF

The United States of America to the Warden of Essex County Correctional Facility

WE COMMAND YOU that you have the body of

                                      ALYDE CORPREW
                                        SBI: 807255D

now confined at Essex County Correctional Facility, brought to the Martin Luther King Building &
US Courthouse Courtroom 5C Newark, NJ 07102 on Wednesday, September 1 8tui at 11:00am so
that he may appear for sentencing in the above- captioned matter.

Immediately upon completion of the proceedings, the Detainee will be returned to said place of
confinement in safe and secure conduct.

        WITNESS the Honorable SUSAN D. WIGENTON
                    UNITED STATES DISTRICT JUDGE
                    Newark, New Jersey

DATED:                                      WILLIAM T. WALSH
                                            Clerk of the U.S. District Court
       c?/f ?,/i ¶                          for the District of New Jersey

                                            Per:_________
                                                Deputy Clerk
